DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                           CHRISTINA PRINZ,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D12-2103

                            [August 20, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Lawrence M. Mirman, Judge; L.T. Case No. 562010CF
003235A.

  Carey Haughwout, Public Defender, and Susan D. Cline, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Defendant, Christina Prinz, appeals from a restitution order entered
following her no contest plea to grand theft. The trial court ordered her
to pay $149,183 total in restitution—$144,183 for the actual amount
taken from her employer, plus an additional $2,000 and $3,000
respectively for bookkeeping and accounting expenses incurred. We
affirm the $144,183 portion of the order because the State provided
legally sufficient evidence supporting the fact that she stole this amount.
However, we agree with Defendant’s contention that the trial court erred
in requiring her to pay for the victim’s bookkeeping and accounting
expenses, as the only evidence of those costs came solely from the
victim’s testimony. As such, we reverse the $5,000 portion of the order
for those legally unsupported awards.

  Defendant worked as an office manager for the victim’s business, and
was responsible for the company’s billing, payroll and day-to-day
operations. Defendant was subsequently charged with organized fraud
and grand theft, based on allegations that she stole from the company by
transferring funds into her account through the company’s direct deposit
payment system. Following her no contest plea to the grand theft
charge,1 the trial court adjudicated her guilty, sentenced her to forty-five
months in prison followed by ten years of probation, and ordered her to
pay restitution.

   At the restitution hearing, the State presented testimony from a
certified public accountant who had conducted a forensic accounting of
the company’s banking and accounting records along with Defendant’s
banking records during the time of the theft. The State’s CPA testified
that there was inconsistent treatment between the accounting records of
the company’s QuickBooks account, the company’s banking records and
Defendant’s banking records.      The company’s QuickBooks account
showed that the total compensation to Defendant for that period was
$67,245, but her bank account reflected that she received $223,543.
Thus, the State’s forensic accountant found she actually received
$156,298 more than the accounting records showed she was paid.

   Next, the victim testified that Defendant earned $16.00 an hour and
on average worked a forty-hour week. The victim also testified that
Defendant’s grand theft had forced her to spend $3,000 in bookkeeping
and $3,000 for accounting fees. Based on this testimony, the State
estimated that Defendant should have received $640 a week for thirty-
one months, totaling $79,360. The State then subtracted $79,360 from
the amount Defendant’s bank showed she received—$223,543—and
determined the total theft amount to be $144,183. Additionally, the
State asked for $3,000 for the victim’s bookkeeping, $3,000 for the
victim’s accounting and $20,000 in attorney’s fees—totaling $170,183 in
restitution.

      The trial court awarded restitution as follows:

         I do believe the proper corpus of the theft involved as to the
         count for which the defendant is sentenced is the difference
         between . . . the amounts testified to essentially by the
         state’s accountant, there were wire ACH transfers to the
         defendant’s Bank of America account, Wachovia account.
         . . . [T]he theft would be the difference between the two


1
    In exchange for her plea, the State nolle prossed the organized fraud charge.


                                          2
      figures essentially    testified       to   by   the   state’s   expert
      [$156,298].

          [The State] is, by concession, saying let’s just be cautious
      in fairness and reduce that to [$144,183], which I’ll take the
      invitation and do that since there is no prejudice to the
      defendant. . . .

          Along the same lines, with regard to the bookkeeping
      amount which was here testified to be [$3,000], in the pre-
      sentence investigation the amount was listed as [$2,000]
      [sic] I do find that the victim, who is competent to testify on
      the issues of restitution generally, did sufficiently establish
      by her testimony that the . . . bookkeeping fees were isolated
      and related significantly to this offense so that they bear
      significant relationship to the offense . . . . But with the
      discrepancy in the amounts, I’ll go with the [$2,000] amount
      listed in the P.S.I. . . . .

        On the [$3,000] for the accountant . . . her testimony was
      competent and it was substantial evidence in that regard
      and sufficiently isolated to relate to this offense. . . .

          On the issue of attorneys fees . . . . there is no doubt in
      my mind a portion of that goes beyond the amount that
      otherwise would be isolated indirectly or significantly related
      to this offense. . . . So I won’t grant the attorneys fees in that
      regard.

         So that leads to a total amount of restitution of
      [$149,183].

   Defendant now appeals the restitution order, arguing the trial court
erred in ordering her to pay the $149,183 in restitution. Specifically,
Defendant contends that the State failed to show the amount of money
Defendant legitimately made, thereby rendering the court’s finding on the
amount taken incorrect. Defendant also claims that neither the $2,000
awarded for bookkeeping nor the $3,000 awarded for accounting were
supported by accompanying bills and, thus, those amounts were
awarded in error.

  We review a trial court’s restitution order for an abuse of discretion.
Thompson v. State, 68 So. 3d 425, 426 (Fla. 4th DCA 2011) (citing


                                         3
Soriano v. State, 968 So. 2d 112, 114 (Fla. 4th DCA 2007)). “The amount
of restitution must be supported by competent, substantial evidence.”
Id.

   Section 775.089, Florida Statutes (2010), which governs restitution,
provides that “the court shall order the defendant to make restitution to
the victim for” damage or loss “caused directly or indirectly by the
defendant’s offense” and damage or loss “related to the defendant’s
criminal episode, unless it finds clear and convincing reasons not to
order such restitution.” § 775.089(1)(a), Fla. Stat. (2010). The State has
the burden of showing any amount of loss by a preponderance of the
evidence. § 775.089(7), Fla. Stat. (2010). “Such evidence must be
established through more than mere speculation; it must be based on
competent evidence.” Soriano, 968 So. 2d at 114 (quoting Glaubius v.
State, 688 So. 2d 913, 916 (Fla. 1997)).

   Here, the $144,183 awarded for the amount taken was supported by
competent, substantial evidence.        The State’s forensic accountant
determined that the Defendant received $156,298 more than the payroll
showed. This amount was not mere speculation as it was provided by an
expert, based on a valid accounting, and determined a definite amount
taken. See Brumley v. State, 500 So. 2d 233, 234 (Fla. 4th DCA 1986)
(“Competent evidence is matter probative of the fact to be proved; that is,
relevant evidence that does not fit within any rule of exclusion. Evidence
is substantial if a reasonable mind might accept it to support a
conclusion.”) (citation omitted). Although the trial court deviated from
the expert’s finding, it properly did so by lowering the amount in
Defendant’s favor. See State v. Hawthorne, 573 So. 2d 330 (Fla. 1991)
(recognizing that the court may exercise such discretion as is required to
further the purposes of restitution).

   As to the portion of restitution awarded for bookkeeping and
accountant fees, the victim’s testimony, absent any supporting
documentation, was not sufficient. See Boone v. State, 112 So. 3d 676,
677 (Fla. 4th DCA 2013) (“It is axiomatic for purposes of determining the
amount of restitution . . . that the victim’s testimony must be
corroborated with billing records.”); Williams v. State, 645 So. 2d 594,
595 (Fla. 2d DCA 1994) (finding the State did not meet its burden of
demonstrating loss by preponderance of evidence where victim’s
testimony was sole basis for determination and no documentary evidence
was presented).




                                    4
   For these reasons, we affirm the court’s award of $144,183 in
restitution for the amount of the theft, but we reverse the portion of the
restitution order awarding expenses incurred for bookkeeping and
accounting and remand for further proceedings.

   Affirmed in part, Reversed in part, and Remanded.

LEVINE, CONNER and KLINGENSMITH, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    5